Fourth Court of Appeals
                                      San Antonio, Texas
                                               July 8, 2014

                                          No. 04-14-00254-CV

                  IN RE LIBERTY MUTUAL FIRE INSURANCE COMPANY

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Luz Elena D. Chapa, Justice

       On July 2, 2014, this court conditionally granted the petition for writ of mandamus filed
by relator Liberty Mutual Fire Insurance Company and ordered the trial court to vacate the
challenged order and enter an order of dismissal within ten days from the date of this court’s
order.

       On July 8, 2014, real party in interest Julian Morales filed an unopposed motion
requesting that this court abate its prior order to allow for the filing of a motion for rehearing.
TEX. R. APP. P. 52.9. The real party in interest’s motion is GRANTED.

    This court’s order of July 2, 2014 requiring the trial court to act as directed is
TEMPORARILY ABATED until further order of this court.

           It is so ORDERED on July 8th, 2014.                                     PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 09-03-11925-ZCV, styled Julian T. Morales v. Liberty Mutual Fire
Insurance Company, pending in the 365th Judicial District Court, Zavala County, Texas, the Honorable Amado J.
Abascal III presiding.